Mitchell, J.
This case is fully covered by former decisions of this court. We have held that the state acquired no title to the land by virtue of a tax judgment under Laws 1881, ch. 135, unless offered for sale as provided in section 4, and bid off for the state in default of other bidders. Gilfillan v. Chatterton, 38 Minn. 335, (37 N. W. 583;) Mulvey v. Tozer, 40 Minn. 384, (42 N. W. 387.)
The agreed facts are that these lands were never sold under the tax judgment, “and no entry of any description thereof was made in the tax judgment book, or in the copy thereof in the hands of the county auditor.” This means that they were not “bid in for the state.” Indeed, it does not appear that the lands were even offered for sale. Hence, the most that can be claimed for the state is that it had an unsatisfied tax judgment against the land, rendered in 1881. And whether this proceeding, commenced under Laws 1893, ch. 150, be deemed one on the judgment, or one to enforce the collection of the same taxes for which the judgment was rendered, it is, in either view, barred by the statute of limitations, which runs against the state the same as against individuals. 1878, G. S. ch. 66, § 12. If it be deemed the former, it is barred by the ten-*206years limitation of 1878, G. S. ch. 66, § 5, and, if it be deemed the latter, then it is barred under the six-years limitation of subdivision two of section 6 of the same chapter, as “an action upon a liability created by statute.” County of Redwood v. Winona & St. P. Land Co., 40 Minn. 512, (41 N. W. 465, 42 N. W. 473;) Mower Co. v. Crane, 51 Minn. 201, (53 N. W. 629.)
And, inasmuch as the right was extinguished before the act of 1893 was enacted, it was not in the power of the legislature to revive it. Kipp v. Johnson, 31 Minn. 360, (17 N. W. 957.) We have been urged to consider the serious consequences which it is alleged will result from adhering to and following our former decisions on this subject. It might be suggested, in reply, that these consequences might have been avoided if public officers had performed their duty, or if the legislature had enacted remedial legislation before the statute of limitations had run. The state, having slept on its rights for twelve years, must take the consequences.
The order overruling the defense, and directing the entry of judgment against the land, is reversed, and the proceedings remanded.
Buck, J., absent, sick, took no part.
(Opinion published 58 N. W. 990.)